PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2330


E. L., by and through her parents, Gina Lorsson and Devin
Lorsson,

                Plaintiff – Appellant,

           v.

CHAPEL HILL−CARRBORO BOARD OF EDUCATION,

                Defendant – Appellee.

−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−

NORTH CAROLINA SCHOOL BOARDS ASSOCIATION,

                Amicus Supporting Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-00029-TDS-JEP)


Argued:   September 16, 2014                 Decided:   December 3, 2014


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Judge Duncan and Judge Agee joined.


ARGUED: Robert Christopher Ekstrand, EKSTRAND & EKSTRAND LLP,
Durham, North Carolina, for Appellant.  Kenneth Alexander Soo,
THARRINGTON SMITH LLP, Raleigh, North Carolina, for Appellee.
ON BRIEF: Stefanie A. Smith, EKSTRAND & EKSTRAND LLP, Durham,
North Carolina, for Appellant.    Colin A. Shive, THARRINGTON
SMITH LLP, Raleigh, North Carolina, for Appellee.  Allison B.
Schafer, Christine T. Scheef, NORTH CAROLINA SCHOOL BOARDS
ASSOCIATION, Raleigh, North Carolina, for Amicus Supporting
Appellee.




                              2
DIAZ, Circuit Judge:

     E.L.       is    a    nine-year-old         girl    with        autism.        This    appeal

arises    out     of      her    parents’       dissatisfaction          with       the    special

education services provided to her by the Chapel Hill-Carrboro

Board      of        Education          (“the         school         board”),        and        their

administrative complaint under the Individuals with Disabilities

Education       Act       (the    “IDEA”),       20    U.S.C.        § 1400    et    seq..         An

administrative            law     judge       determined       that      the     school         board

violated the IDEA by failing to provide E.L. required speech

therapy;    however,            in    all     other    respects,       the     ALJ    found       her

special education program appropriate.                           On the school board’s

appeal, a state review officer reversed the ALJ’s conclusion

regarding       E.L.’s      speech       therapy,       determining       that       the    school

board did not violate the IDEA.

     In     her        civil         action    seeking        judicial        review       of     the

administrative proceeding, E.L. for the first time appealed the

ALJ’s     conclusion            that,       except    for      its     failure       to    provide

required speech therapy for parts of the 2008–09 and 2009-10

school    years,          the    school       board     did     not     violate       the       IDEA.

Despite failing to contest the ALJ’s adverse decision before the

state review officer, E.L. contends that she properly exhausted

her administrative remedies under the IDEA.                               We conclude that

E.L. did not exhaust her administrative remedies and that the



                                                 3
school board did not violate the IDEA.                     We therefore affirm the

district court’s judgment.



                                          I.

        E.L. suffers from autism, which is compounded by complex

motor and speech disabilities, resulting in global developmental

delays.       These significant disabilities led her parents to seek

early       childhood    intervention     services     from      the   school      board.

The school board provided E.L. with an individualized education

program when she turned three years old, which placed her in the

partial-day       preschool      program       at    the     University      of    North

Carolina’s Frank Porter Graham Child Development Institute (the

“Institute”).

        E.L.’s    individualized        education     program      for     the    2008–09

school year afforded her a range of services, including speech,

physical, and occupational therapy, all of which E.L. received

onsite      at   the    Institute.      E.L.’s      2009–10      program    included    a

split       placement,    with   E.L.    attending         the   Institute       for   two

partial days per week and The Mariposa School 1 for three partial

days per week.          In March 2010, E.L.’s parents withdrew her from


        1
       Mariposa is a private school for children with autism. It
uses applied behavior analysis methods, including positive,
repetitive reinforcement of specific individual skills and
goals, to work one-on-one with each child.



                                           4
the Institute entirely and enrolled her at Mariposa for all five

days.

       Shortly thereafter, E.L., by and through her parents, filed

a     petition    in    the       North    Carolina     Office      of     Administrative

Hearings, alleging that the school board failed to provide E.L.

with the free appropriate public education required by the IDEA.

After    a    fourteen-day         hearing,      the   parties     submitted        proposed

findings of fact and conclusions of law to the administrative

law judge.         In his “Final Decision,” the ALJ sided with the

school       board,    with       one     exception.        Specifically,          the   ALJ

concluded that during April and May 2009 and September through

December 2009, the school board did not provide E.L. the speech

therapy       required       by     her    individualized          education        program.

Consequently,         the   ALJ     ordered      the   school      board    to     reimburse

E.L.’s parents for sixty hours of speech therapy and related

transportation expenses.

       The school board appealed the ALJ’s decision to the North

Carolina State Board of Education, which appointed a state-level

review officer to hear the appeal.                         E.L. did not appeal the

ALJ’s decision.             The review officer reversed, concluding that

the    school     board     had    indeed       provided    E.L.    with    the    required

therapy.

       E.L.      subsequently           filed    the   underlying          civil    action,

seeking review of the administrative decision.                        E.L. claimed, as

                                                5
she had before the ALJ, that the school board deprived her of a

free appropriate public education during the 2008–09, 2009–10,

and   2010–11     school    years    by   not     providing      her       with    direct,

intensive,      one-on-one     instruction       that     used       applied       behavior

analysis methodology, as requested by her parents.                             On cross-

motions    for    summary    judgment,         the   district        court     dismissed

E.L.’s    claims,    holding    that      because       she    did    not    raise    them

before    the    state    review    officer,      she    failed       to    exhaust    her

administrative remedies.            As a result, whether the school board

provided E.L. with appropriate speech therapy remained the only

merits issue before the court.                  The court affirmed the review

officer’s decision as to that issue, concluding that the school

board provided E.L. appropriate speech therapy.



                                          II.

                                          A.

      The IDEA requires states receiving federal education funds

to provide a “free appropriate public education” to all children

with disabilities.         20 U.S.C. § 1400(d)(1)(A) (2012).                       As part

of its procedural safeguards, the IDEA also requires states to

hold a due process hearing whenever a parent lodges a complaint

regarding services provided to his or her child.                               20 U.S.C.

§ 1415(f).       States may choose to conduct these hearings through

either    the     state    educational         agency     or     the       local    agency

                                           6
“responsible           for    the     education      of     the      child.”          Id.

§ 1415(f)(1)(A); 34 C.F.R. § 300.511(b) (2014).                      Where the local

educational       agency       conducts    the    initial        hearing,    the     IDEA

provides a right of review to the state agency.                              20 U.S.C.

§ 1415(g).

      In North Carolina, ALJs conduct the due process hearings

required     by        the    IDEA.        The    North     Carolina        Office     of

Administrative Hearings (“OAH”) appoints these ALJs through a

memorandum of agreement with the State Board.                        N.C. Gen. Stat.

§ 115C-109.6(a), (j) (2013).                North Carolina further provides

for   review      by    a    State    Board-appointed      review     officer.        Id.

§ 115C-109.9(a).

      A party aggrieved by the decision of the state agency may

bring a civil action in state or federal court.                              20 U.S.C.

§ 1415(i)(2).          We have consistently held that a plaintiff must

exhaust    her     administrative         remedies      before    bringing     such    an

action.     See, e.g., MM ex rel. DM v. School Dist., 303 F.3d 523,

536 (4th Cir. 2002); Scruggs v. Campbell, 630 F.2d 237, 239 (4th

Cir. 1980) (construing the IDEA’s materially similar predecessor

statute).         Whether      a     plaintiff    has     properly    exhausted       all

administrative remedies is a pure question of law that we review

de novo.       See Talbot v. Lucy Corr Nursing Home, 118 F.3d 215,

218 (4th Cir. 1997).



                                            7
                                             B.

            E.L. contends that our exhaustion requirement should not

preclude          her   from   challenging       the   review    officer’s     decision.

She offers three arguments in support of this contention: (1)

the IDEA does not require her to seek state-level review in

order        to    exhaust     her   administrative      remedies,      (2)    she   did,

nonetheless, seek state-level review, and (3) even if she did

not, exceptions to the exhaustion requirement apply.                          We address

each argument in turn.

                                             1.

       E.L. primarily argues that the IDEA does not authorize an

appeal to the state educational agency where, as here, the local

educational agency did not conduct the hearing. 2                        Consequently,

E.L.        asserts     that   she   was   not    required      to   appeal   the    ALJ’s


        2
       The school board contends that the initial hearing should
be considered “local” for the purposes of the IDEA, primarily
because the relevant statute requires that the hearing “be
conducted in the county where the child attends school or is
entitled to enroll . . . .” N.C. Gen. Stat. § 115-109.6(d). We
find this argument somewhat curious, given that the hearing took
place not in the county where E.L. attends school, but instead
at the OAH offices in Raleigh, North Carolina, albeit at the
request of the parties.    More importantly, local school boards
in North Carolina have no role in choosing the hearing officer;
rather, an aggrieved party must file her petition directly with
the OAH, which conducts due process hearings under a memorandum
of agreement with the State Board.      N.C. Gen. Stat. § 115-
109.6(a), (j).   In light of this, we are satisfied that North
Carolina’s statutory scheme does not provide for a “local”
hearing, as that term is defined by the IDEA.



                                             8
adverse decision to the State Board prior to filing suit in the

district court.        We reject E.L.’s interpretation of the statute.

        Whether the IDEA allows states to implement a two-tiered

review process, when both tiers are administered at the state

level, is an issue of first impression in this circuit.                Only a

handful of federal courts have considered IDEA challenges to

this procedure, and the majority have found no fault in it.

See, e.g., O.M. ex rel. McWhirter v. Orange Cnty. Bd. of Educ.,

No. 1:09CV692, 2013 WL 664900, at *11 (M.D.N.C. Feb. 22, 2013)

(concluding that the IDEA does not prohibit states “which choose

to conduct the administrative process solely at the state level

from dividing that state-level process into two steps”); L.B. ex

rel. Benjamin v. Greater Clark Cnty. Schs., 458 F. Supp. 2d 845,

854 (S.D. Ind. 2006) (“It does not violate the IDEA for a state

to adopt a two-tiered administrative-review process, both tiers

of which are conducted by the state educational agency.”).                But

see Township High Sch. Dist. No. 211 Cook Cnty. v. Ms. V., No.

93 C 7492, 94 C 30, 1995 WL 103667, at *3 (N.D. Ill. Mar. 3,

1995)     (concluding     that   two    levels   of    state   hearings   are

permissible under the IDEA only so long as the second level is

“not mandatory and does not unduly delay the parties[’] right to

seek court review of the final administrative decision”).

        The   IDEA’s    exhaustion     requirement    serves   the   important

purpose of allowing states to use their special expertise to

                                         9
resolve     educational      disputes.              See    Bd.    of   Educ.      of   Henrick

Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 208 (1982)

(emphasizing that courts lack the expertise to resolve questions

of educational policy).            As the district court noted, the IDEA’s

hearing provisions contemplate that “a state educational agency

conduct     the    administrative          review         immediately      preceding       any

civil action.”         E.L. ex rel. G.L. v. Chapel Hill-Carrboro Bd. of

Educ.,     975    F.    Supp.     2d    528,    532       (M.D.N.C.       2013)    (emphasis

added).      The Supreme Court has also concluded as much.                                 See

Winkleman v. Parma City Sch. Dist., 550 U.S. 516, 526 (2007)

(“Once the state educational agency has reached its decision, an

aggrieved party may commence suit in federal court.”).

      To    uphold      North     Carolina’s         scheme      for   implementing        the

review provisions of the IDEA is simply to recognize the state’s

primary     role       in   setting       educational            policy    and     resolving

disputes under the statute.                And while it is conceivable that a

state      statute      requiring        numerous          and     onerous        levels    of

administrative review could offend the IDEA, North Carolina’s

measured decision to add an additional level of review before

the     State      Board     of        Education          only    enhances        procedural

protections for disabled students.

        E.L. points to an advisory opinion by the U.S. Department

of Education as proof that North Carolina’s scheme violates the

IDEA.       We     disagree.           There,       the     Department       of    Education

                                               10
concluded that because hearings conducted under Florida’s one-

tier    structure    were    not     conducted    by     the    local       educational

agency but rather by a hearing officer from the Division of

Administrative Hearings, the IDEA did not require a separate

right of review by the state educational agency.                           Letter from

Stephanie Smith Lee, Director, Office of Special Ed. Programs,

U.S.      Dep’t     of     Educ.     (Dec.     10,       2003),        available       at

http://www2.ed.gov/policy/speced/guid/idea/letters/2003-

4/redact121003dueprocess4q2003.pdf               (saved         as      ECF     opinion

attachment).

       The   advisory    opinion      thus     stands     for     two      unremarkable

propositions:     (1)    a   state     educational      agency       may    assign     the

responsibility to conduct hearings to another entity (as both

North    Carolina    and     Florida    have     done)    and        (2)   in   such    a

circumstance, the IDEA does not require an additional level of

review.      Nowhere does the letter state (as E.L. asserts) that

the IDEA prohibits a state from offering an additional layer of

review.

                                         2.

       E.L. offers two alternative reasons why the district court

should not have dismissed her claims for failure to exhaust:

first, that she did in fact appeal the ALJ’s decision to the

review officer, as evidenced by the fact that the review officer

addressed some of her claims on the merits, and second, that she

                                         11
should be excepted from any exhaustion requirement.                              We find

neither argument persuasive.

     North Carolina law provides that any party “aggrieved by

the findings and decision of a hearing officer” in an IDEA case

may seek review by filing a written notice of appeal with the

North   Carolina   Department      of    Public       Instruction,         Exceptional

Children Division.        See N.C. Gen. Stat. § 115C-109.9(a).                       This

E.L. chose not to do, a fact she does not dispute.                              Instead,

E.L. submitted a “Response to the State Board of Education’s

Request for Written Arguments,” which outlined her contention

that the IDEA does not authorize North Carolina’s administrative

appeal.     E.L.   also    submitted      a   copy     of    her    “Proposed       Final

Decision” filed with the ALJ following the conclusion of the

hearing.

     E.L.     contends    that    these       “over    100        pages    of     written

argument    seeking    reversal     of    the    ALJ’s       erroneous          findings”

constitute an appeal.            Appellant’s Br. at 35.                   That is not

correct.      Nothing in these documents identified the “findings

and decisions” by which E.L. was aggrieved and on which she

sought review.        Indeed, E.L.’s filings expressly disavowed her

ability to appeal the ALJ’s decision.

     E.L.’s     separate      assertion         that        the     review        officer

considered and rejected her “contentions of error” on the merits

is plainly wrong.        It is true that the review officer identified

                                         12
all the issues that the parties raised before the ALJ.                            But the

review    officer       also    noted       that    E.L.    chose    not   to    appeal   a

decision “that was very unfavorable to [her] on most issues.”

J.A. at 3561.           Consequently, the review officer focused almost

exclusively on that portion of the ALJ’s decision appealed by

the school board.              To the extent that the review officer took

note of factual findings and conclusions of law not related to

the school board’s appeal, he did so only to give context to his

decision to reverse the ALJ.                 J.A. at 3562, 3575.

       Finally, the review officer’s cursory alternative finding

of “no significant error” in the ALJ’s decisions unfavorable to

E.L.     did     not     satisfy       E.L.’s        obligation      to    exhaust      her

administrative remedies.               As the district court properly noted,

the    review        officer    had     jurisdiction        to    review    only     those

findings and decisions appealed.                     See N.C. Gen. Stat. § 115C-

109.9; E.L., 975 F. Supp. 2d at 535, n.8.                         Because E.L. failed

to properly take an appeal, there was nothing for the review

officer to consider as to E.L’s claims.

       Nor do any exceptions to exhaustion apply.                          See MM, 303

F.3d   at      536     (recognizing         three    “narrow”       exceptions     to   the

exhaustion      requirement:          (1)    where    the    administrative        process

would be futile, (2) when the parents do not receive proper

notice of their administrative rights, or (3) when exhaustion



                                              13
would be harmful to a disabled child). 3                           Appeal here would not

have been futile because the review officer clearly could have

granted E.L. relief, had she availed herself of the opportunity

of appeal.            We also reject E.L’s frivolous contention that she

lacked proper notice of her right to appeal.                               Although the ALJ

concluded           (incorrectly)        that   E.L.    had      no   further     state-level

appeal rights, E.L. effectively invited the error by asserting

as much in the proposed “Final Decision” that she submitted to

the ALJ.            See United States v. Jackson, 124 F.3d 607, 617 (4th

Cir. 1997) (“[A] court cannot be asked by counsel to take a step

in   a       case    and    later   be    convicted         of    error,    because     it   has

complied            with     such      request.”       (internal           quotation       marks

omitted)); see also Johnson v. I.N.S., 971 F.2d 340, 343–44 (9th

Cir. 1992) (applying invited error doctrine in the context of

administrative review proceedings).



                                                 C.

                                                 1.

         Because       we     conclude        that    E.L.       failed    to    exhaust     her

administrative              remedies     as     to    her     claims,      the   sole      issue

remaining           before     us   is     whether      the       school    board     provided

appropriate speech therapy to E.L. during the 2008-09 and 2009-

         3
             E.L. makes no claim as to this third exception.



                                                 14
10 school years.               On that question, the district court granted

summary judgment to the school board.

       Although a district court’s review of IDEA administrative

proceedings      is        typically     conducted     on     motions       for   summary

judgment, this is a procedural misnomer.                        More precisely, the

IDEA requires that a reviewing court (1) receive the record of

the administrative proceeding, (2) hear additional evidence at

the    request   of        a    party,   and    (3)   base    its     decision    on   the

preponderance         of       the   evidence.        20     U.S.C.       § 1415(i)(2)(C)

(emphasis added).              Under this standard, the district court must

conduct an independent, de novo review, albeit one generally

cabined by the record of the administrative proceedings. 4                              See

Rowley, 458 U.S. at 205; Burke Cnty. Bd. of Educ. v. Denton ex

rel. Denton, 895 F.2d 973, 981 (4th Cir. 1990).

       In this posture, the district court must give “due weight”

to    the   administrative           proceedings,     Rowley,       458    U.S.   at   206,

bearing in mind that a hearing officer’s findings of fact are

entitled to “be considered prima facie correct.”                            J.P. ex rel.

Peterson v. Cnty. Sch. Bd., 516 F.3d 254, 259 (4th Cir. 2008)


       4
       Where the district court receives additional evidence
under the statute, the court acts as an independent fact-finder,
“essentially conducting a bench trial.”    MM, 303 F.3d at 531
n.12.    Because the parties here did not present additional
evidence to the district court, this broader standard of review
is not implicated.



                                               15
(citing Doyle v. Arlington Cnty. Sch. Bd., 953 F.2d 100, 105

(4th   Cir.   1991)).           In   a    two-tiered    system,         such   as   North

Carolina’s,       a    review   officer’s        decision   is    also     entitled    to

deference unless it departs from the “normal process of fact-

finding.”     G ex rel. RG v. Fort Bragg Dependent Sch., 343 F.3d

295, 303 (4th Cir. 2003).

       “In conducting our review in an IDEA proceeding, we [too]

must examine the entire record, and we must afford ‘due weight’

to the administrative determinations, applying the standard of

review utilized by the district court.”                MM, 303 F.3d at 531.

                                            2.

       A   free       appropriate    public      education       must    confer     “some

educational benefit” on the disabled child receiving services.

Rowley, 458 U.S. at 200.                 Such an education, however, need not

“maximize each child’s potential”; the IDEA is concerned with

equality of access rather than equality of outcome.                        See Rowley,

458 U.S. at 198–99 (“[T]o require . . . the furnishing of every

special service necessary to maximize each handicapped child’s

potential is . . . further than Congress intended to go.”).                           To

that end, an individualized education program formulated under

the IDEA is sufficient if it is “reasonably calculated to enable

the child to receive educational benefits.”                      Peterson, 516 F.3d

at 257 (citing Rowley, 458 U.S. at 207).



                                            16
       We afford great deference to the judgment of education

professionals     in       implementing         the     IDEA.         As     long       as   an

individualized       education      program      provides       the    basic       floor      of

opportunity     for    a    special    needs      child,        a    court    should         not

attempt to resolve disagreements over methodology.                            See Rowley,

458 U.S. at 208; see also Hartmann ex rel. Hartmann v. Loudoun

Cnty. Bd. of Educ., 118 F.3d 996, 999 (4th Cir. 1997) (“[T]he

IDEA does not grant federal courts a license to substitute their

own   notions   of     sound   educational            policy    for    those       of    local

school authorities . . . .”); Tice ex rel. Tice v. Botetourt

Cnty. Sch. Bd., 908 F.2d 1200, 1207 (4th Cir. 1990) (“Neither

the   district        court    nor     this           court     should       disturb          an

[individualized       education      program]         simply    because      we     disagree

with its content.”).

      The   dispute         here      centers          not      on    whether           E.L.’s

individualized education programs themselves were appropriate,

but whether the speech therapy required by those programs was in

fact provided during April and May 2009 and September through

December 2009.        The record supports the finding that the speech

therapy was provided.

      E.L.’s    individualized        education         program       for    the     2008–09

school   year   required       her    to   receive           forty-five      sessions         of

speech therapy per nine-week grading period, or one session per

day, five days a week.             It further required that these services

                                           17
be provided in the “total school environment,” as part of the

“embedded, inclusive model” of instruction the Institute used

regarding therapies.               This model, where therapists work with

students directly within their normal classroom and concurrently

with other instruction, differs from alternative models, where

students     are        “pulled”    from     the     classroom        to     go   to    the

therapist’s office, or “reverse-pulled,” where students remain

behind in the classroom with the therapist while the rest of the

class leaves for another activity (e.g., recess).

     The ALJ apparently based his conclusion that E.L. did not

receive appropriate speech therapy during April and May 2009 on

several factors: (1) the Institute’s speech therapist at the

time, Kathy Davis, provided services in a “group” setting, (2)

Davis     supervised       speech        therapy     interns,     who       assisted     in

providing    therapy       and     writing    progress     notes,       and    (3)     Davis

shredded her personal therapy notes when she left the Institute

in July 2009.

     None    of     these     factors       demonstrates       that     E.L.      did    not

receive     appropriate       therapy.            First,   E.L.’s       individualized

education     program        never        called     for   isolated,           one-to-one

instruction; rather, it explicitly stated that therapy would be

provided    in     an    embedded,       inclusive    model.       Second,        although

interns    assisted        with    the    therapy,     they     were       supervised    by

Davis, who was present during most of the therapy sessions.                               We

                                             18
note that interns also participated in therapy sessions in June

and July 2009, but the ALJ did not find that speech therapy

provided during those months was inappropriate.              Third, the fact

that Davis shredded her personal notes (as she testified she did

with all her notes at the end of every school year) has little

bearing on whether E.L. received appropriate therapy. 5

      For the 2009–10 school year, E.L.’s parents enrolled her at

the Mariposa School three days per week, and she continued to

attend the Institute during the other two school days.                    E.L.’s

individualized education program required that she receive four

hours of speech therapy per month, in approximately half-hour

sessions, or one session each day she was at the Institute.

From September 2009 until March 2010, when her parents withdrew

her     from   the   Institute,    E.L.      received   therapy    from    three

different providers, each of whom conducted therapy sessions in

the “total school environment,” as prescribed by the program.

      The ALJ’s conclusion that E.L. did not receive appropriate

speech therapy between September and December 2009 appears to be

based     on   the   view   of   one   of    those   providers    (Ms.    Melissa

Felicelli), who believed that E.L. needed attention outside the


      5
       E.L. also contends that she did not receive the required
hours or sessions of speech therapy.     However, the unrebutted
testimony of the Institute’s therapists was that they provided
speech therapy to E.L. daily while in the classroom.



                                        19
embedded classroom setting.            Felicelli’s attempts to “reverse-

pull” E.L. from the classroom created a conflict with Institute

teachers    and   administrators       (who     felt    this    was   contrary      to

Institute      teaching    methodology)        and     eventually     led    to    her

resignation in October 2009.           There is no dispute, however, that

Felicelli provided E.L. with the speech therapy prescribed by

E.L.’s   individualized       education      program.         Her   methodological

disagreement      with    Institute    staff    is,     as    the   review   officer

noted, immaterial to whether E.L. received appropriate services.

      In sum, the review officer’s conclusion that E.L. received

the   speech    therapy     mandated    by     her    individualized        education

program is supported by the evidence.                  We therefore affirm the

district    court’s       determination       that     E.L.    received      a    free

appropriate public education.

                                                                             AFFIRMED




                                        20